Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Wilford on May 3, 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 15, lines 8-9, “the slide bearing and having” has been changed to - -the slide bearing, the slide bearing having- -.
Claim 16, line 8, “the slide bearing and having” has been changed to - -the slide bearing, the slide bearing having- -.
Claim 16, lines 18 and 23, “third” has been changed to - -guide- - to be consistent with the change to line 16 and the remarks that indicate the name “third” was changed to “guide”.  *This particular change was not authorized but it is clear from the record based on the amendment to line 16 and the remarks that these recitations should have also been changed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of a slide bearing/accessory comprising a first part having a first surface for interacting with a first surface of a sliding part, a second part having a second surface for interacting with a second surface of the sliding part, a guide part connected to the first part and movable in a first and second direction and a pressure device urging the second part toward the first surface [clms 1 and 17].  The prior art of record also does not disclose or render obvious an accessory comprising a base, a sliding bearing, a sliding part, a bar having a first and second sliding surface, and a bearing seat, wherein the sliding bearing has a first guide surface and a second guide surface with the first guide surface being on a first part and the second guide surface being on the second part and a pressure device urging the second part toward the first part [clm 15] and a guide part with the pressure device urging the second part and guide part away from each other [clm 16].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656